FINAL OFFICE ACTION
                            RESPONSE TO APPLICANT'S REMARKS 
Applicants' response filed 06/09/22 has been considered. Claims 1-4, 6, 14-19 have been amended. Claims 1-20 are pending. Specification objections are withdrawn in light of amendments/remarks. 
                             RESPONSE TO APPLICANT'S ARGUMENTS 
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
Applicant contends claim 8 in the present application operates based on a single clock signal, which is different in scope to the use of multiple clock signals, in a manner as claimed in claim 14 of US 10,847,211. 
The Examiner respectfully disagrees. Claim 8 of the instant Application teaches first circuitry having latches and second circuitry having a single latch operate based on single clock while claim 14 of U.S. PN: 10,847,211 teaches a first circuitry having latches of data signal and second circuitry having a single latch data signal operated based on multiple clocks. The examiner would like to point out that that although the instant application and the reference 211’ of operating data signals of the circuits are not “exactly” the same, they are not patentably distinct because the process remains the same and hence one is just the embodiment of the other.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the integrated circuit of the reference 211’ to operate latching data signals based on a single clock. This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention because one of ordinary skill in the art would have recognized that the process of latching data signals based in both single clock signal and multiple clock signal is similar. Therefore, Examiner maintains the non-statutory obvious-type double patenting rejections. See prior office action. PATENTThe Examiner would like to point out that this action is final. See MPEP 706.07(a). 

                               Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Esaw T Abraham/
Primary Examiner, 
Art Unit 2112